Case 1:16-cv-00272-MAC-ZJH Document 212 Filed 03/29/19 Page 1 of 4 PageID #: 1992



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

   RALPH LYNN FERGUSON JR.,

                  Plaintiff,
   vs.

   ERIC MARCINE DUNN, CHARLES
   WILLIS, JOSH BECKMAN, BRANDON                                   No.1:16-CV-00272-MAC
   THURMAN,      TIMOTHY    WAYNE
   CORKERN,     STEVE    HOLLOWAY,
   PARVIN BUTLER, ANGIE BROWN, PETE
   PATRICK, GWEN KELLY, LINDA PITTS,
   ASHLEY MORROW, J KEITH STANLEY,

                  Defendants.


                        REPORT AND RECOMMENDATION DENYING
                            MOTION FOR RECONSIDERATION
         This case is assigned to the Honorable Marcia A. Crone, United States District Judge, and

  is referred to the undersigned for pretrial management. Pending before the court is Plaintiff Ralph

  Lynn Ferguson Jr.’s (Ferguson) “Motion for Instructions” (Doc. No. 209) and “Motion to Amend

  Final Judgment.” Doc. No. 210. On March 12, 2019, Defendant Eric Marcine Dunn (Dunn) filed

  a response. Doc. No. 211. After reviewing the applicable motions and response, the undersigned

  recommends denying Ferguson’s motion to amend the final judgment because he has not shown

  sufficient grounds to amend the judgment.

                                        I.     BACKGROUND
         On August 5, 2014, Ferguson was driving in Newton County, Texas, when he was stopped

  by Dunn, a Texas Department of Public Safety (DPS) Trooper, for allegedly failing to wear a

  seatbelt properly. Doc. No. 123 at 5. Despite Dunn’s request to do so, Ferguson did not identify
Case 1:16-cv-00272-MAC-ZJH Document 212 Filed 03/29/19 Page 2 of 4 PageID #: 1993



  himself or produce his driver’s license during the stop. Id. at 9. Dunn radioed for the aid of other

  officers, and eventually Dunn broke the window on Ferguson’s vehicle and arrested Ferguson. Id.

  Ferguson’s vehicle was searched, seized, and towed. Id. at 11. Ferguson was transported to the

  Newton County Jail, and he posted bond the following day. Id. The grand jury declined to indict

  Ferguson on a felony charge, and eventually the district attorney dismissed the only remaining

  misdemeanor charge. Id. at 15. In connection with these events, Ferguson brought various federal

  and state law claims against five DPS Troopers (including Dunn), one Newton City Police Officer,

  one court-appointed defense attorney, two jailers, two judges, one clerk of court, two district

  attorneys, and three employees of the tow truck company. See generally Doc. No. 1 (original

  complaint); see also Doc. No. 123 (operative complaint).

         On June 1, 2018, the court dismissed all of the claims against the various Defendants except

  for the two claims brought against Dunn for allegedly violating Ferguson’s Constitutional rights,

  pursuant to 42 U.S.C. § 1983. See Doc. No. 174 at 2–3. Therefore, the only remaining claims in

  the suit were Ferguson’s Fourth Amendment unlawful seizure and Fourth Amendment unlawful

  search claims against Dunn. See Id. at 3. In response to Ferguson’s claims, Dunn moved for

  summary judgment and asserted the defense of qualified immunity. Doc. No. 184 at 2.

         On January 10, 2019, the undersigned entered a report recommending granting Dunn’s

  motion for summary judgment on the remaining claims. Doc. No. 202. Ferguson objected to the

  report (Doc. No. 205), but the District Judge subsequently adopted the report in its entirety and

  entered a final judgment. Doc. Nos. 207, 208.

                                          II.     DISCUSSION
         Because Ferguson filed this motion within twenty-eight days of entry of the final judgment,

  the undersigned construes the pending motion as a “Motion to Alter or Amend Judgment” under



                                                 2 of 4
Case 1:16-cv-00272-MAC-ZJH Document 212 Filed 03/29/19 Page 3 of 4 PageID #: 1994



  FED. R. CIV. P. 59(e).1 A Rule 59(e) motion to alter or amend a judgment “serve[s] the narrow

  purpose of allowing a party to correct manifest errors of law or fact or to present newly discovered

  evidence.” Merritt Hawkins & Associates, L.L.C. v. Gresham, 861 F.3d 143, 157 (5th Cir. 2017)

  (citing Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989)). It “cannot be used to raise

  arguments which could, and should, have been made before the judgment issued.” Id. (internal

  citations omitted). “Reconsideration of a judgment after its entry is an extraordinary remedy that

  should be used sparingly.” Id. (citing Templet v. HydroChem, Inc., 367 F.3d 473, 479 (5th Cir.

  2004)).

            In his motion, Ferguson alleges that the court misapprehended nine facts in determining

  the prior motion for summary judgment. Doc. No. 210 at 4–8. However, as Dunn points out, the

  motion “is nothing more than his disagreement with the Court’s assessment of the evidence and

  the law.” Doc. No. 211 at 2. No new evidence has been presented and Ferguson has not shown

  that a manifest error of law or fact occurred. He simply continues to object to the court’s findings.

  Therefore, the undersigned recommends denying the motion to amend the final judgment because

  Ferguson has failed to present either a manifest error of law or fact or present newly discovered

  evidence.

                                        III.     RECOMMENDATION
            The undersigned recommends DENYING Ferguson’s “Motion to Amend Final Judgment”

  Doc. No. 210.

            The undersigned also recommend DENYING as Moot Ferguson’s “Ex Parte Notice and

  Motion for Instructions.” Doc. No. 209.




            1
            Ferguson requests instruction on the operative dates of the order adopting the R&R and final judgment
  because the documents were signed on February 1, 2019, but not entered until February 5, 2019. Doc. No. 209.
  Because notice was not given until February 5, Ferguson should use the date of entry for all purposes.

                                                      3 of 4
Case 1:16-cv-00272-MAC-ZJH Document 212 Filed 03/29/19 Page 4 of 4 PageID #: 1995



                                         IV.     OBJECTIONS
         Pursuant to 28 U.S.C. § 636(b)(1)(c) (Supp. IV 2011), each party to this action has the right

  to file objections to this report and recommendation. Objections to this report must (1) be in

  writing, (2) specifically identify those findings or recommendations to which the party objects, (3)

  be served and filed within fourteen days after being served with a copy of this report, and (4) be

  no more than eight pages in length. See 28 U.S.C. § 636(b)(1)(c); FED. R. CIV. P. 72(b)(2); LOCAL

  RULE CV-72(c). A party who objects to this report is entitled to a de novo determination by the

  United States District Judge of those proposed findings and recommendations to which a specific

  objection is timely made. See 28 U.S.C. § 636(b)(1)(c); FED. R. CIV. P. 72(b)(3).

         A party’s failure to file specific, written objections to the proposed findings of fact and

  conclusions of law contained in this report, within fourteen days of being served with a copy of

  this report, bars that party from: (1) entitlement to de novo review by the United States District

  Judge of the findings of fact and conclusions of law, see Rodriguez v. Bowen, 857 F.2d 275, 276–

  77 (5th Cir. 1988), and (2) appellate review, except on grounds of plain error, of any such findings

  of fact and conclusions of law accepted by the United States District Judge. See Douglass v. United

  Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996).



            SIGNED this 29th day of March, 2019.




                                                          _________________________
                                                          Zack Hawthorn
                                                          United States Magistrate Judge




                                                 4 of 4
